Continuation of 12.
	Applicant cited to Example 4 to argue an improved delivery to the skin.
Regarding Example 4, the Examiner responds that the inventive and comparative materials do not appear different at a filling volume of 30 grams. At a filling volume of 20 and 25 grams, it is not clear that the inventive nonwoven solid was improved over the comparative materials. This is because the data was presented without standard deviations, making it impossible to determine the true delivery capacity. In other words, the inventive nonwoven may have had an improved delivery, or the invention may have had the same delivery capacity as the comparative materials. A Declaration from the Applicant would clarify the data. The Examiner requests a detailed explanation of the experiment detailed in Figure 4, including quantitative data with standard deviations.
	Applicant cited to Table 2 to argue easier folding of the invention (formulated as a mask). 
Regarding Table 2, the Examiner responds that the Table only describes three consumers, which is not a large enough sample size to draw conclusions. Further, the Examiner responds that the consumer response is subjective. Without more (e.g., a larger sample size (perhaps 10 or more people) and an explanation of the parameters that the consumer was asked to consider before responding to the ease of folding, and how those parameters corresponded with the material), Table 2 will be given no further weight.
Applicant argued that the combined teachings of the cited art do not suggest the claimed invention, having a core of polypropylene and a sheath of polyethylene. 
The Examiner responds that Sivik taught [0030] bicomponent filaments in the form of a core and sheath. Sivik taught filament-forming materials as polyethylene [0037], 

/CELESTE A RONEY/Primary Examiner, Art Unit 1612